internal_revenue_service number release date index numbers -------------------------------------- -------------------------------------- ------------------------------------------ attn --------------------- ------------------------------- in re -------------------------------------- ------------------------ ------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no --------------------- telephone number -------------------- refer reply to cc it a plr-101929-19 date date ------------------------------------------------------------------------------------ -------- ------------------------- taxpayer year state a a ---------------------------------------------------------- b -------------------- c ------------------------------------------- d ------------------------------------- date ----------------------- date ----------------------------------------------------------------------------------- date ----------------------- dollar_figurea ----------------- dear ---------------- this letter responds to your correspondence dated date requesting an extension of time to make the safe_harbor election for success-based fees described in revproc_2011_29 2011_18_irb_746 taxpayer failed to attach the required election statement to its consolidated federal_income_tax return for year year return in order to make the safe_harbor election to allocate success-based fees between facilitative and non-facilitative amounts therefore taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to attach the required election statement to its year return facts plr-101929-19 taxpayer is a c_corporation incorporated on date under the laws of state a taxpayer is the parent of an affiliated_group that files a consolidated federal_income_tax return taxpayer formed a and though a purchased all the stock of b from b’s shareholders in exchange for cash on date b merged into a with b surviving the transaction taxpayer represents the transaction qualifies as a reorganization described in sec_368 of the internal_revenue_code and hence a covered transaction described in sec_1_263_a_-5 of the income_tax regulations taxpayer engaged c to perform advisory services in the process of investigating or otherwise pursuing the transaction as part of taxpayer’s acquisition of b taxpayer represents it incurred a liability of dollar_figurea in success-based fees for c’s services taxpayer paid the entire amount of dollar_figurea to c upon the closing of the transaction taxpayer engaged d a third-party tax professional in the preparation of taxpayer’s state tax_return and its consolidated federal_income_tax return for year taxpayer intended to make the safe_harbor election to allocate the success-based fees pursuant to revproc_2011_29 taxpayer’s year return reflects a deduction of seventy percent of dollar_figurea and capitalization of the remaining thirty percent as allocable to activities that facilitated the transaction due to an administrative error d failed to attach the statement required by sec_4 of revproc_2011_29 to the year return filed with the internal_revenue_service service on date several new employees of d commenced working on the tax matters of taxpayer d instructed these employees to review taxpayer’s prior tax filings to familiarize themselves with taxpayer these employees were unable to locate the election statement with d’s copy of taxpayer’s year return initially d’s further investigation suggested that there was a technical problem with the software used to prepare the year return d’s employees believed the election statement was attached to the year return when it was filed to confirm whether the election statement was attached to the return d asked taxpayer to review its copy of the year return however taxpayer could not locate the election statement although taxpayer’s year return reflected a deduction of success-based fees as provided in revproc_2011_29 the taxpayer failed to attach the required election statement to its return d advised taxpayer that relief to file a late election might be obtained under sec_301_9100-3 taxpayer immediately authorized d to prepare all the necessary documents to request the relief on behalf of taxpayer law analysis sec_263 and sec_1_263_a_-2 provide that no deduction shall be allowed for any amount_paid for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred plr-101929-19 in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1 a - a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut this presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 section dollar_figure of revproc_2011_29 provides that the service will not challenge a taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer satisfies three requirements first the taxpayer must treat seventy percent of the amount of the success-based_fee as an amount that does not facilitate the transaction second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred this statement must a state that the taxpayer is electing the safe_harbor b identify the transaction and c state the success-based_fee amounts deducted and capitalized it is the third requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission to amend its year return by attaching the statement required by sec_4 of revproc_2011_29 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the plr-101929-19 commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i ii iii iv v requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return at issue the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief sec_301_9100-3 provides that an extension of time to make a regulatory election will be granted only when the interests of the government are not prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section sec_301_9100-3 plr-101929-19 taxpayer’s election is a regulatory election as defined in sec_301_9100-1 because the due_date of the election is prescribed in sec_4 of revproc_2011_29 the commissioner has the authority under sec_301_9100-1 and sec_301_9100-3 to grant an extension of time to file a late regulatory election section dollar_figure of revproc_2011_29 provides that a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate a transaction is a method_of_accounting under sec_446 elections relating to methods_of_accounting are subject_to special rules sec_301 c however taxpayer is not seeking to change its method_of_accounting for the success-based fees only to file the statement required by sec_4 of revproc_2011_29 conclusion based solely on the information provided and representations made we conclude that taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government accordingly taxpayer has met the requirements of sec_301_9100-1 and sec_301_9100-3 taxpayer is granted an extension of days from the date of this letter_ruling to amend its year return to attach the statement required under sec_4 of revproc_2011_29 the statement must set forth that taxpayer is electing the safe_harbor treatment for success-based fees identify the transaction and set forth the amount of the success-based fees that are deducted and capitalized for year caveats the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party taxpayer similarly represented that c acquired no proprietary interest in taxpayer or b immediately before during or immediately after the transaction although this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination except as expressly set forth herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer incurred a liability for the entire dollar_figurea as success-based fees taxpayer paid the entire amount of dollar_figurea taxpayer properly included the correct costs as success-based fees subject_to the retroactive election or the transaction was within the scope of revproc_2011_29 a copy of this ruling should be attached to taxpayer’s federal tax returns for the tax years affected alternatively taxpayers filing their returns electronically may satisfy this plr-101929-19 requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code this ruling is directed only to taxpayer that is requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of the power_of_attorney currently on file with this office we are sending a copy of this letter_ruling to your authorized representative we are also sending a copy of this letter_ruling to the appropriate operating division director sincerely sean m dwyer senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes cc
